Citation Nr: 0709974	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial evaluation greater than 20 
percent for fibromyalgia.  

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a February 2006 decision, the Board reopened a claim of 
entitlement to service connection for a low back disability, 
but denied service connection for the disorder on a de novo 
basis.  The Board reopened a claim of entitlement to service 
connection for post traumatic stress disorder, and remanded 
this claim to the RO for further development.  The Board also 
denied a claim of entitlement to an initial evaluation 
greater than 20 percent for fibromyalgia.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an October 2006 Order, the Court 
granted a September 2006 Joint Motion for Remand and vacated 
the Board's February 2006 decision concerning the issues of 
service connection for a back disability and an initial 
evaluation greater than 20 percent for fibromyalgia.  The 
issue of entitlement to service connection for post traumatic 
stress disorder was not before the Court and was not the 
subject of the joint remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused on the Board's failure to 
address medical evidence (records from Dr. J.R. dated from 
October 2005 to November 2005) concerning the veteran's back 
that was received at the RO prior to the Board's February 
2006 decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(remand required where "material" documents were before the 
agency prior to the Board decision but were not considered by 
the Board).  

In a February 2007 statement, the veteran's attorney stated 
that the veteran did not want to waive initial consideration 
of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) 
(2006).

Additionally, in the February 2006 decision, the Board 
reopened a claim of entitlement to service connection for 
post traumatic stress disorder and remanded that matter to 
the RO for further development.  Thus, that issue was not 
before the Court and was not the subject of the joint motion.  
The RO should develop that claim as instructed in the Remand 
section of the February 2006 decision.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The agency of original jurisdiction 
(AOJ) should develop and readjudicate 
the claim of entitlement to service 
connection for post traumatic stress 
disorder as instructed in the Remand 
section of the February 2006 Board 
decision.

2.  The AOJ should readjudicate the 
issues of entitlement to service 
connection for a low back disability 
and entitlement to an initial rating 
greater than 20 percent for 
fibromyalgia in light of the evidence 
of record, including the records from 
Dr. J.R. dated from October 2005 to 
November 2005.

3.  If they are not granted to the 
veteran's satisfaction, send him and 
his attorney a supplemental statement 
of the case and give him time to 
respond to it before returning the 
claims to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




